UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 001-39095 UNITED COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Georgia 58-1807304 (State of Incorporation) (I.R.S. Employer Identification No.) 125 Highway 515 East Blairsville, Georgia Address of Principal Executive Offices (Zip Code) (706) 781-2265 (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES oNO x Common stock, par value $1 per share 104,568,558 shares outstanding as of April 30, 2011 INDEX PART I - Financial Information Item 1.Financial Statements. Consolidated Statement of Operations (unaudited) for the Three Months Ended March 31, 2011 and 2010 2 Consolidated Balance Sheet at March 31, 2011 (unaudited), December 31, 2010 (audited) and March 31, 2010 (unaudited) 3 Consolidated Statement of Changes in Shareholders’ Equity (unaudited) for the Three Months Ended March 31, 2011 and 2010 4 Consolidated Statement of Cash Flows (unaudited) for theThree Months Ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 27 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 52 Item 4.Controls and Procedures. 52 PART II - Other Information Item 1.Legal Proceedings. 52 Item 1A. Risk Factors. 52 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 52 Item 3.Defaults Upon Senior Securities. 52 Item 4.(Removed and Reserved) 52 Item 5.Other Information. 52 Item 6.Exhibits. 52 Part I – Financial Information Item 1 – Financial Statements UNITED COMMUNITY BANKS, INC. Consolidated Statement of Operations (Unaudited) Three Months Ended March 31, (in thousands, except per share data) Interest revenue: Loans, including fees $ $ Investment securities, including tax exempt of $259 and $311 Federal funds sold, commercial paper and deposits in banks Total interest revenue Interest expense: Deposits: NOW Money market Savings 77 84 Time Total deposit interest expense Federal funds purchased, repurchase agreements and other short-term borrowings Federal Home Loan Bank advances Long-term debt Total interest expense Net interest revenue Provision for loan losses Net interest expense after provision for loan losses ) ) Fee revenue: Service charges and fees Mortgage loan and other related fees Brokerage fees Securities gains, net 55 61 Other Total fee revenue Total revenue ) ) Operating expenses: Salaries and employee benefits Communications and equipment Occupancy Advertising and public relations Postage, printing and supplies Professional fees Foreclosed property FDIC assessments and other regulatory charges Amortization of intangibles Other Total operating expenses Loss from continuing operations before income taxes ) ) Income tax benefit ) ) Net loss from continuing operations ) ) Loss from discontinued operations, net of income taxes - ) Gain from sale of subsidiary, net of income taxes and selling costs - Net loss ) ) Preferred stock dividends and discount accretion Net loss available to common shareholders $ ) $ ) Loss from continuing operations per common share - Basic / Diluted $ ) $ ) Loss per common share - Basic / Diluted ) ) Weighted average common shares outstanding - Basic / Diluted See accompanying notes to consolidated financial statements. 2 UNITED COMMUNITY BANKS, INC. Consolidated Balance Sheet March 31, December 31, March 31, (in thousands, except share and per share data) (unaudited) (audited) (unaudited) ASSETS Cash and due from banks $ $ $ Interest-bearing deposits in banks Federal funds sold, commercial paper and short-term investments Cash and cash equivalents Securities available for sale Securities held to maturity (fair value $248,361 and $267,988) - Loans held for sale - - Mortgage loans held for sale Loans, net of unearned income Less allowance for loan losses Loans, net Assets covered by loss sharing agreements with the FDIC Premises and equipment, net Accrued interest receivable Goodwill and other intangible assets Foreclosed property Net deferred tax asset Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Demand $ $ $ NOW Money market Savings Time: Less than $100,000 Greater than $100,000 Brokered Total deposits Federal funds purchased, repurchase agreements, and other short-term borrowings Federal Home Loan Bank advances Long-term debt Unsettled securities purchases - Accrued expenses and other liabilities Total liabilities Shareholders' equity: Preferred stock, $1 par value; 10,000,000 shares authorized; Series A; $10 stated value; 21,700 shares issued and outstanding Series B; $1,000 stated value; 180,000 shares issued and outstanding Series D; $1,000 stated value; 16,613 shares issued and outstanding - - Series F; $1,000 stated value; 195,872 shares issued and outstanding - - Series G; $1,000 stated value; 151,185 shares issued and outstanding - - Common stock, $1 par value; 200,000,000 shares authorized; 104,515,553, 94,685,003 and 94,175,857 shares issued and outstanding Common stock issuable; 397,138, 336,437 and 262,002 shares Capital surplus Accumulated deficit ) ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to consolidated financial statements. 3 Consolidated Statement of Changes in Shareholders' Equity (Unaudited) For the Three Months Ended March 31, (Accumulated Accumulated Preferred Stock Common Deficit) Other (in thousands, except share Series Series Series Series Series Common Stock Capital Retained Comprehensive and per share data) A B D F G Stock Issuable Surplus Earnings Income Total Balance, December 31, 2009 $ $ $
